Citation Nr: 1828472	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  11-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial disability evaluation in excess of 50 percent for generalized anxiety disorder and to an evaluation in excess of 70 percent after July 11, 2011, to include entitlement to a total disability evaluation due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	George T. Sink, Sr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from April 2005 to September 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during an August 2013 Travel Board hearing before the undersigned Acting Veterans Law Judge; the hearing transcript has been associated with the file and has been reviewed.  

In January 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran VA medical examinations.  The action specified in the January 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's hepatitis C was the result of his pre-service drug use or due to behavior constituting willful misconduct in service.

2.  Prior to July 11, 2011, the Veteran's generalized anxiety disorder was characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  During the period on appeal, the Veteran's anxiety disorder was not characterized by total occupational and social impairment, due to such symptoms as, for example: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

4.  Throughout the period on appeal, the Veteran was not prevented from finding or maintaining substantially gainful employment by his service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to an initial disability evaluation of 70 percent for generalized anxiety disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9400 (2017).

3.  The criteria for entitlement to a disability evaluation in excess of 70 percent for generalized anxiety disorder have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9400 (2017).

4.  The criteria for entitlement to a total disability evaluation due to individual unemployability (TDIU) have not been met.  38 U.S.C. §§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Veteran is seeking entitlement to service connection for hepatitis C.  The Veteran was first diagnosed with and treated for hepatitis C in service, in October 2005; however, in a March 2014 VA medical opinion, a VA examiner opined that the Veteran's hepatitis C is less likely than not related to his active military service since it was caused by his illegal drug use in service.

To the extent the Veteran is claiming service connection for any disability flowing from a substance abuse disorder, the United States Congress has made it clear that willful misconduct such as drug or alcohol abuse is a bar to establishing service connection.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.1 (m), (n), 3.301(c)(3), (d); see also Allen v Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  In February 1998, VA General Counsel concluded that, with respect to claims filed after October 31, 1990, 38 U.S.C.A. § 105 (a), as amended by section 8052 of OBRA, and as implemented by 38 C.F.R. § 3.1 (m), precluded service connection of a disability resulting from alcohol or drug abuse on the basis of the disability's incurrence or aggravation in service.  See VAOPGCPREC 2-98.  However, the Board notes that there is an exception to this rule.  Where drugs are used for therapeutic purposes or where the use of drugs or addiction thereto, results from a service-connected disability, it will not be considered misconduct.  See 38 C.F.R. § 3.301 (c)(3).

The record reflects that the Veteran has a long history of frequent polysubstance abuse dating back to his adolescence, well before his active service, and since his hepatitis C was diagnosed in October 2005, shortly after enlistment, the logical conclusion would be that the Veteran's pre-service substance abuse was more likely than not the cause of his infection.  However, the March 2014 VA examiner attributed the Veteran's hepatitis C to illegal drug use "in service" and the VA examiner who conducted a March 2014 Mental Disorders examination suggested that the Veteran abused drugs and alcohol post-service as a means of self-medicating symptoms of anxiety and depression, although he never makes any formal finding regarding whether the Veteran's active service, to include his service connected acquired psychiatric disability, permanently aggravated his pre-existing drug abuse.  

The claim was remanded for a new VA medical opinion to determine whether the Veteran's current hepatitis C is the result of his pre-service or in-service drug use and if the Veteran's hepatitis C is the result of in-service drug use, whether such use was secondary to the Veteran's service connected generalized anxiety disorder.  

In May 2017, a VA examiner opined it is less likely than not the Veteran's hepatitis C was incurred in or caused by service.  The examiner explained:

The veteran was diagnosed in service with Hepatitis C.  While the veteran states he did not begin use of IV drugs until 2006, he does endorse cocaine abuse, use of non-prescription oral opiates and smoking marijuana at the age of 21, prior to military service.  Review of mainstream medical literature does show a correlation between use of cocaine (intranasal or smoking crack cocaine) and hepatitis C via use of shared drug paraphernalia.  It is plausible, that while under the influence of illicit substances, the veteran may have participated in other high-risk behavior for which he does not have any recollection.  It is also noteworthy that the veteran's enlistment examination dated 4/5/2005 where he denies use of illicit drug use is inconsistent with his endorsement of substance abuse prior to military service during today's examination and in prior VA medical records.  While there is a very high correlation between hepatitis C and IV drug abuse, the veteran's admitted cocaine abuse prior to service is another risk factor for which he may have been exposed to the virus prior to military service and therefore cannot opine solely that the veteran's IV drug abuse during service is the cause of his hepatitis C exposure and diagnosis.

Additionally, following a February 2018 VA Psychiatric Examination, the examiner opined that the Veteran's opiate use disorder is not permanently aggravated by either his military service or his service connected generalized anxiety disorder. 

The examiner explained:

There is no relationship between military service and opiate use disorder.  While the Veteran may experience increased stress due to anxiety, which may increase his possibility of using substances, the opiate use disorder is not due to anxiety disorder, nor is it aggravated by the opiate use disorder.  In fact, it is more likely that the anxiety disorder is aggravated by the opiate use disorder.

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's hepatitis C was incurred in service or is secondary to his service connected anxiety disorder.  The Veteran's hepatitis C was diagnosed in October 2005, only six months after his enlistment, suggesting that the Veteran's pre-service drug use was likely the cause.  However, even assuming that the Veteran's hepatitis C did have onset in service, the preponderance of the evidence supports a finding that it was caused by the Veteran's drug use, which is considered willful misconduct.  See 38 C.F.R. § 3.301 (c)(3).  

Finally, the preponderance of the evidence does not support a finding that any drug use in service was caused or aggravated by the Veteran's service connected anxiety disorder.  Not only does the Veteran report a long history of substance abuse since his adolescence, but the February 2018 VA has opined that the Veteran's drug use was not aggravated by his anxiety disorder.  While, as previously noted, a March 2014 Mental Disorders examination suggested that the Veteran abused drugs and alcohol post-service as a means of self-medicating symptoms of anxiety and depression, the examiner never makes any clear finding regarding whether the Veteran's active service, to include his service connected acquired psychiatric disability, permanently aggravated his pre-existing drug abuse.  Furthermore, the examiner only refers to the Veteran's post-service substance abuse, and does not address any drug use in service.  Accordingly, the Board finds that this evidence has limited probative value.

For all the above reasons, entitlement to service connection for hepatitis C is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Increased Ratings

The Veteran is also seeking entitlement to a higher disability evaluation for his service connected generalized anxiety disorder.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R., Part 4 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Veteran's service connected anxiety disorder with depressive disorder is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2017).  

A 10 percent evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017). 

Rating in Excess of 50 Percent

Prior to July 11, 2011, the Veteran's generalized anxiety disorder is rated as 50 percent disabling.  Having considered all the evidence, the Board finds that the Veteran's disability more closely approximates the criteria for a 70 percent evaluation.  

In January 2009, the Veteran was afforded a VA examination.  He reported daily symptoms of depression and anxiety, as well as problems falling and staying asleep.  He reported panic attacks twice a month.  The Veteran was appropriately dressed and although tense and hesitant, was attentive to the examiner.  The Veteran was oriented and his thought processes were unremarkable.  Judgement was intact and the Veteran was considered competent to manage his affairs.  The Veteran denied hallucination, delusions, obsessive/ritualistic behavior, or inappropriate behavior.  He described passive suicidal ideations.  The Veteran was diagnosed with generalized anxiety disorder and a GAF score of 55 was assigned.  The examiner concluded that the Veteran's disability would result in occupational and social impairment with reduced reliability and productivity.  

At a May 2009 VA Psychiatry Consult, the Veteran reported panic attacks, depressed mood, and chronic sleep impairment.  He described frequent suicidal ideation, but without any intent or plan.  He reported a close relationship with a number of family members, including his sister and her children, as well as his own daughter.  He reported that he was unemployed since his car was stolen, but before that had been working three jobs.  

The Veteran was appropriately dressed and groomed, with a pleasant, cooperative attitude.  He was alert and well-oriented, with no significant impairment of thought processes noted.  He denied any hallucinations or delusion.  No impairment of cognition, attention, memory, concentration, abstract reasoning, insight, or judgement was observed.   A GAF score of 60 was assigned.

An October 2009 VA Psychiatric Outpatient Evaluation diagnosed cocaine dependence, opiate dependence, cannabis abuse, benzodiazepine abuse, alcohol abuse, nicotine dependence, generalized anxiety disorder, depression not otherwise specified, complicated bereavement, rule out bipolar disorder.  A GAF score of 50 was assigned.  The Veteran reported that he had been unemployed for six months and before that had worked as a pizza delivery person. 

In October 2009, the Veteran participated in a substance abuse treatment program for his polysubstance dependence.  

At a November 2010 psychology consultation, the Veteran presented in no serious distress and denied any current suicidal or homicidal ideations.  However, he described a long history of daily suicidal ideations usually without intent or plan dating back to his brother's death in 1985, with multiple suicide attempts as a teenager.  He described significant current substance abuse, including daily marijuana and pain pill use and monthly cocaine use.  He was unemployed.

In June 2011, the Veteran called VA requesting a consultation to a Suboxone program.  He reported that he had ceased IV use and was proud of himself for that.  He reported a longstanding history of suicidal ideation.  He also reported panic attacks and two suicide attempts (a couple of days apart) via an overdose of prescription medication while in the midst of relationship issues with his girlfriend at the time.  The first overdose was reportedly accidental when the Veteran took unknown amount of Seroquel ("whatever was left in the bottle") during a panic attack.  In both instances he induced vomiting and received no medical treatment.  However, the Veteran denied current suicidal ideation, intent, or plan.  He reported that he had been working and had social supports, including his friends, mother, and landlord.  He was help-seeking, future-oriented, and identified his family and child as protective factors.  He denied being an imminent threat to self or others at present. 

Based on all the above evidence, the Board finds that entitlement to an initial disability evaluation of 70 percent is warranted prior to July 2011.  The Veteran's symptoms as detailed above are generally consistent with a moderately severe disability; however, the Board does note that he has described suicidal ideations on a near daily basis.  While these ideations are largely passive, they are frequent and have persisted in spite of medication and counseling.  Furthermore, the Veteran has reported several unsuccessful suicide attempts during the period on appeal.  Overall, the Veteran's disability evaluation more closely approximated a 70 percent disability evaluation.  Accordingly, the Veteran's initial disability evaluation is increased to 70 percent.  Below, the Board will address whether a total disability evaluation can be assigned for any period on appeal.  

Rating in Excess of 70 Percent

After July 11, 2011, the Veteran's service connected anxiety disorder was increased to 70 percent disabling.

The Board has considered whether a higher disability evaluation could be assigned for any period on appeal; however, the preponderance of the available evidence does not support a finding that the Veteran's anxiety disorder was characterized during any period on appeal by total occupational and social impairment, due to such symptoms as for example: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

At a March 2014 VA examination, the Veteran was diagnosed with generalized anxiety disorder and persistent depressive disorder.  He described daily variable generalized anxiety symptoms (muscle tension, gastrointestinal distress, motor restlessness, irritability, decreased sleep and concentration, impatience, mood dysphoria, pervasive sense of dread with social anxiety, and regular daily worrisome thinking about past, current and anticipated future stressors), as well as symptoms of depression and a history of substance abuse.  He reported treatment by VA and private mental health professionals, with some reduction in his target symptoms but with continued need for regular meditation-relaxation exercises, attendance at support groups, and prescribed medications.  The Veteran was noted to have occupational and social impairment with reduced reliability and productivity.  He reported regular contact with his parents and occasional contact with his daughter.  He also had several roommates who provided some psychosocial supports.  The Veteran reported working only in intermittent part-time jobs (including as a drywaller, landscaper, and construction helper) since his Army discharge.  However, he was able to complete training and certification from a VA-endorsed school in HVAC repair and was currently enrolled in the same school as a student studying appliance repair.  Despite his anxiety, his reported "doing pretty well...I understand and like it" and he believed he'll eventually be able to sustain employment with work as an appliance repairman.  He was considered competent to manage his affairs.

At a February 2018 VA examination, the Veteran was diagnosed with generalized anxiety disorder, persistent depressive disorder, and opiate use disorder which resulted in occupational and social impairment with deficiencies in most areas.  The examiner opined that the Veteran's opiate use disorder was not permanently aggravated by either his military service or the generalized anxiety disorder and that there is no relationship between the Veteran's military service and opiate use disorder.

The Veteran described continued anxiety, racing thoughts, poor sleep, irritability, restlessness and worry, as well as sadness, poor self-esteem, poor motivation, and suicidal ideations without intent or plan.  He stated that, "I'm constantly stressed" and "I always think something bad is going to happen."  He reported that at times, he has difficulty leaving the house.  He claimed to have last worked two years ago doing maintenance.  At the time of the examination, he lived with his girlfriend and their young daughter.  He reported limited contact with any other family.  

VA outpatient treatment records were also reviewed.  They reflect that the Veteran continued to complain of anxiety and depressed mood, with intermittent suicidal ideations.  However, the Veteran's primary complaints related to his ongoing opiate abuse and his attempts to get help for his addiction.  These records show that in July 2011, the Veteran reported that he made a suicide attempt via overdose, but later claimed that this overdose was unintentional.  See, e.g., VA Psychology Note (August 21, 2015).  

Thus, the record reflects that although the Veteran was seriously impaired during the period on appeal, he was not totally disabled.  He continued to retain social relationships with friends and family and was able to work and attend school, albeit inconsistently.  Additionally, there is no evidence throughout the period on appeal of gross impairment in thought processes or communication, such as persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran described frequent suicidal ideations, these were mostly described by the Veteran himself as passive.  He generally denied intent and plan and was not regularly considered a danger to himself or others.  Overall, the Board finds that the Veteran's disability picture more closely approximates a 70 percent rather than a 100 percent disability evaluation.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

TDIU

The Board has also considered whether the Veteran should be granted a total disability evaluation based on individual unemployability (TDIU).

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155 (2012).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2017).

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Here, the Veteran has meets this criteria.  

The Veteran is currently service connected for generalized anxiety disorder with major depressive disorder, currently rated as 70 percent disabling; chronic diarrhea with GERD, currently rated as 10 percent disabling; allergic rhinitis, currently assigned a noncompensable (0 percent) rating; and hypothyroidism currently assigned a noncompensable rating.  The Veteran has a combined evaluation of 70 percent.  

The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, permitting him to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether a veteran is entitled to a TDIU, neither non-service connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his level of education, prior work experience, and training.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that a disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The record reflects that the Veteran has not been consistently employed throughout the period on appeal, with some periods of employment alternating with periods of unemployment.  The Veteran has reported that he was last employed full time in 2016 at an apartment building, performing routine maintenance and repairs.  The record also reflects that the Veteran attended school to receive training in HVAC and appliance repair during the period on appeal and it appears that he was able to successfully complete this training.  

The February 2018 VA examiner was also asked to opine whether it is at least as likely as the Veteran's service connected generalized anxiety disorder prevents him from finding or maintaining substantially gainful employment.  The examiner concluded that based solely on the Veterans service connected anxiety condition, he would be able to manage the duties associated with sedentary and physical employment with accommodation.  The examiner noted that the focus of clinical attention has been the Veteran's substance abuse disorder.  Furthermore, the Veteran has completed education and worked since the last examination.  Records indicate that substance abuse was the reason the Veteran was terminated from his last employment and the examiner opined that the Veteran's opiate abuse was not caused or aggravated by his service connected anxiety disorder.  

The Board finds that a preponderance of the evidence weighs against a finding that the Veteran's service connected disabilities alone prevent him from finding or maintaining substantially gainful employment.  The record reflects that the Veteran was terminated from his last employment because of his non-service connected drug abuse.  The March 2018 VA examiner opined that the Veteran's generalized anxiety disorder would not prevent him from maintaining either physical or sedentary employment, although he would likely require some reasonable accommodations for his disability.  The Veteran has reported that he will occasionally miss work due to flare-ups of diarrhea, but there is no evidence that either separately or collectively the Veteran's remaining service connected disabilities would prevent the Veteran from finding or maintaining substantially gainful employment.  

For all the above reasons, entitlement to TDIU is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for hepatitis C is denied.

Entitlement to an initial disability evaluation of 70 percent for generalized anxiety disorder is granted.

Entitlement to a disability evaluation in excess of 70 percent for generalized anxiety disorder for any period on appeal is denied.

Entitlement to a total disability evaluation due to individual unemployability (TDIU) is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


